Concurring Opinion by
Judge Blatt :
Although I agree that a remand is required here, I do not agree with the majority that the constitutional due process issue need be addressed. I believe that the determination by the Secretary of Revenue was an invalid adjudication in violation of Section 504 of the Administrative Agency Law, 2 Pa. C. S. §504, and I would remand on this basis noting Hardee’s Food Systems, Inc. v. Department of Transportation, 495 Pa. 514, 434 A.2d 1209 (1981); and Callahan v. Pennsylvania State Police, 494 Pa. 461, 431 A.2d 946 (1981). Our failure to note these cases might lead to confusion and misinterpretation.